                   Case 1:20-cv-00484-JGK-DCF Document 104-2 Filed 04/21/21 Page 1 of 13
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                      Southern District
                                                                    __________  DistrictofofNew York
                                                                                             __________
                                  JANE DOE                                                       )
                                                                                                 )
                                          v.                                                     )         Case No.: 20-CV-00484-JGK
                                                                                                 )
                     DARREN K. INDYKE et al.                                                     )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         03/19/2021                  against         Plaintiff                               ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .
Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       5.00

Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           8.70

                                                                                                                                               TOTAL            $               13.70

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:             Laura A. Menninger
                          Name of Attorney: Laura A. Menninger
For:                                                        Ghislaine Maxwell                                                                        Date:          04/21/2021
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
               Case 1:20-cv-00484-JGK-DCF Document 104-2 Filed 04/21/21 Page 2 of 13
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                       $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.




        Print                        Save As...                                                                                         Reset
3/11/2021           Case 1:20-cv-00484-JGK-DCF Document
                                                   PACER:104-2       Filed 04/21/21 Page 3 of 13
                                                          Billing History

     An of cial website of the United States government. Here's how you know. 

BILLING HISTORY                                                                                                                            Logout

                                                                      Detailed Transaction Report by Date
                                                                                      All
                                                                       from 07/01/2020 to 09/30/2020

Thu Mar 11 12:29:49 CST 2021
Menninger34444
                                                                                  Back    New Search


                                                                                  Billing Transactions
   Date                  Time                   Pages                  Court                 Client Code    Description   Search        Cost




   07/07/2020            15:44:57                                 7    NYSDC                 MAXWELL -      DOCKET        1:20-CV-      $0.70
                                                                                                            REPORT        00484-JGK-
                                                                                                                          DCF
   07/07/2020            15:48:01                                10    NYSDC                 MAXWELL -      IMAGE9-0      1:20-CV-      $1.00
                                                                                                                          00484-JGK-
                                                                                                                          DCF
                                                                                                                          DOCUMENT 9-
                                                                                                                          0




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                                                       1/14
3/11/2021          Case 1:20-cv-00484-JGK-DCF Document
                                                  PACER:104-2       Filed 04/21/21 Page 4 of 13
                                                         Billing History

   Date                Time                 Pages               Court   Client Code   Description   Search         Cost




   07/08/2020          14:16:40                             1   NYSDC   MAXWELL       IMAGE51-0     1:20-CV-       $0.10
                                                                                                    00484-JGK-
                                                                                                    DCF
                                                                                                    DOCUMENT 51-
                                                                                                    0




   07/09/2020          17:20:40                             1   WAWDC   MAXWELL       SEARCH        LAST NAME:     $0.10




   07/09/2020          17:50:43                             8   NYSDC   MAXWELL       DOCKET        1:20-CV-       $0.80
                                                                                      REPORT        00484-JGK-
                                                                                                    DCF




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                              3/14
3/11/2021          Case 1:20-cv-00484-JGK-DCF Document
                                                  PACER:104-2       Filed 04/21/21 Page 5 of 13
                                                         Billing History

   Date                Time                 Pages               Court   Client Code   Description   Search       Cost




   08/10/2020          16:55:23                             9   NYSDC                 DOCKET        1:20-CV-     $0.90
                                                                                      REPORT        00484-JGK-
                                                                                                    DCF




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                            8/14
3/11/2021          Case 1:20-cv-00484-JGK-DCF Document
                                                  PACER:104-2       Filed 04/21/21 Page 6 of 13
                                                         Billing History

   Date                Time                 Pages               Court   Client Code   Description   Search         Cost




   08/13/2020          23:42:45                             1   NYSDC   MAXWELL       SEARCH        LAST NAME:     $0.10
                                                                                                    INDYKE FIRST
                                                                                                    NAME: DARREN




   08/17/2020          10:52:06                            10   NYSDC                 DOCKET        1:20-CV-       $1.00
                                                                                      REPORT        00484-JGK-
                                                                                                    DCF
   08/17/2020          10:52:15                             4   NYSDC                 IMAGE68-0     1:20-CV-       $0.40
                                                                                                    00484-JGK-
                                                                                                    DCF
                                                                                                    DOCUMENT
                                                                                                    68-0




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                              10/14
3/11/2021           Case 1:20-cv-00484-JGK-DCF Document
                                                   PACER:104-2       Filed 04/21/21 Page 7 of 13
                                                          Billing History

     An of cial website of the United States government. Here's how you know. 

BILLING HISTORY                                                                                                                            Logout

                                                                      Detailed Transaction Report by Date
                                                                       New York Southern District Court
                                                                       from 10/01/2020 to 12/31/2020

Thu Mar 11 12:33:36 CST 2021
Menninger34444
                                                                                  Back    New Search


                                                                                  Billing Transactions
   Date                  Time                   Pages                  Court                 Client Code    Description   Search       Cost




   10/21/2020            16:32:28                                12    NYSDC                 MAXWELL        DOCKET        1:20-CV-     $1.20
                                                                                                            REPORT        00484-JGK-
                                                                                                                          DCF




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                                                       1/13
3/11/2021          Case 1:20-cv-00484-JGK-DCF Document
                                                  PACER:104-2       Filed 04/21/21 Page 8 of 13
                                                         Billing History

   Date                Time                 Pages               Court   Client Code   Description   Search       Cost




   11/08/2020          14:37:47                             2   NYSDC                 PARTY LIST    1:20-CV-     $0.20
                                                                                                    00484-JGK-
                                                                                                    DCF
   11/08/2020          14:40:15                             3   NYSDC                 HISTORY/DOCUM 1:20-CV-     $0.30
                                                                                                    00484-JGK-
                                                                                                    DCF




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                            3/13
3/11/2021          Case 1:20-cv-00484-JGK-DCF Document
                                                  PACER:104-2       Filed 04/21/21 Page 9 of 13
                                                         Billing History

   Date                Time                 Pages               Court   Client Code   Description   Search       Cost




   11/09/2020          19:02:30                             2   NYSDC                 PARTY LIST    1:20-CV-     $0.20
                                                                                                    00484-JGK-
                                                                                                    DCF




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                            6/13
3/11/2021         Case 1:20-cv-00484-JGK-DCF Document 104-2
                                                  PACER:           Filed 04/21/21 Page 10 of 13
                                                         Billing History

   Date                Time                 Pages               Court            Client Code   Description   Search       Cost




   12/22/2020          12:02:34                             2   NYSDC            MAXWELL -     IMAGE88-0     1:20-CV-     $0.20
                                                                                                             00484-JGK-
                                                                                                             DCF
                                                                                                             DOCUMENT
                                                                                                             88-0




                                                                        Back   New Search




   PACER FAQ                                                            Privacy & Security                                 Contact Us

https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                                      12/13
3/11/2021          Case 1:20-cv-00484-JGK-DCF Document 104-2
                                                   PACER:           Filed 04/21/21 Page 11 of 13
                                                          Billing History

     An of cial website of the United States government. Here's how you know. 

BILLING HISTORY                                                                                                                       Logout

                                                                      Detailed Transaction Report by Date
                                                                       New York Southern District Court
                                                                        from 01/01/2021 to 03/11/2021

Thu Mar 11 12:36:07 CST 2021
Menninger34444
                                                                                  Back    New Search


                                                                                  Billing Transactions
   Date                  Time                   Pages                  Court                 Client Code    Description   Search   Cost




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                                                  1/6
3/11/2021         Case 1:20-cv-00484-JGK-DCF Document 104-2
                                                  PACER:           Filed 04/21/21 Page 12 of 13
                                                         Billing History

   Date                Time                 Pages               Court   Client Code   Description   Search         Cost




   02/05/2021          11:49:32                             2   NYSDC   MAXWELL       IMAGE95-0     1:20-CV-       $0.20
                                                                                                    00484-JGK-
                                                                                                    DCF
                                                                                                    DOCUMENT 95-
                                                                                                    0




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                              3/6
3/11/2021         Case 1:20-cv-00484-JGK-DCF Document 104-2
                                                  PACER:           Filed 04/21/21 Page 13 of 13
                                                         Billing History

   Date                Time                     Pages                  Court              Client Code   Description     Search           Cost




   03/09/2021          09:28:48                                   13   NYSDC                            Docket Report   1:20-cv-00484-   $1.30
                                                                                                                        JGK-DCF




                                                                                 Back   New Search




   PACER FAQ                                                                     Privacy & Security                                       Contact Us

                    This site is maintained by the Administrative Of ce of the
                    U.S. Courts on behalf of the Federal Judiciary.




                                                                                                                          PACER Service Center
                                                                                                                          (800) 676-6856
                                                                                                                          pacer@psc.uscourts.gov




https://pacer.login.uscourts.gov/csobill-hist/billingmenu.jsf                                                                                      6/6
